Jf ourtlj Court of A
                                     £tan

                                         October 27,2014


                                       No. 04-14-0009I-CV


                                        Melissa Hernandez,
                                             Appellant

                                                 v.



          Christus Spohn i [ealth System Corp., d/b/a Christtis Spohn Hospital Kkberg,
                                              Appellee


                              Trial Courl Case No. 14-03-53076-CV


                                          ORDER

       The Courl has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. API'. P. 39.8.    Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on December '), 2014, to the following panel:
Justice Angelini, Justice Marion, and Justice Barnard. All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. API1. P. 48.


       Hither party may file a motion requesting the Court lo reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. I'. 39.8. Such a motion should be filed within ten (I 0)
days from the date of this order.


       It is so ORDERED on October 27. 2014.



                                                              Karen Angelini,

        IN WITNESS WHHRIiOF. I have hereunto set my hand and a/fixed the seal a/the said
court on this October 27. 2014.




                                                                             . Clerk'